Order entered February 24, 2020




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-19-00856-CV

          THE KANSAS CITY SOUTHERN RAILWAY COMPANY, Appellant

                                              V.

                  ANGELA HORTON AND KEVIN HOUSER, Appellees

                      On Appeal from the 68th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-17-06507

                                          ORDER
       Before the Court is appellees’ February 18, 2020 unopposed second motion for an

extension of time to file their brief on the merits. We GRANT the motion and extend the time to

March 19, 2020. We caution appellees that further extension requests will be disfavored.


                                                     /s/   ROBERT D. BURNS, III
                                                           CHIEF JUSTICE